Case 2:20-cr-20017-PKH Document 285               Filed 01/07/21 Page 1 of 14 PageID #: 683




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


UNITED STATES OF AMERICA                     )
                                             )
 v.                                          )       CRIMINAL NO. 2:20 CR 20017-018
                                             )
MICHAEL DEAN WILSON                          )



                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1) of the Federal Rules of Criminal Procedure, the parties hereto

acknowledge that they have entered into negotiations which have resulted in this Agreement. The

agreement of the parties is as follows:

                       COUNTS OF CONVICTION AND DISMISSAL

       1.     The Defendant, Michael Dean Wilson, hereby agrees to plead guilty to count one

(1) of the )LUVW 6XSHUVHGLQJ Indictment charging the Defendant with knowingly and

intentionally conspiring to distribute a mixture or substance containing methamphetamine,

in violation of 21 U.S.C. ' 841(a)(1) and 846, which is the only count pertaining to the

defendant. If the Court accepts this Plea Agreement, once the Court has pronounced sentence, the

United States will move to dismiss the Forfeiture Allegation of the Indictment as it pertains to the

defendant.

             CONSENT TO PROCEED BEFORE THE MAGISTRATE JUDGE

       2.     The Defendant acknowledges that he has been advised and understands that has a

right to have a United States District Judge presiding when he enters a guilty plea and that he can

exercise that right without concern or reservation. The Defendant and the United States hereby

consent to have the proceedings required by Rule 11 of the Federal Rules of Criminal Procedure


                                                 1
Case 2:20-cr-20017-PKH Document 285                 Filed 01/07/21 Page 2 of 14 PageID #: 684




incident to the making of the plea to be conducted by the United States Magistrate Judge. If, after

conducting such proceedings, the Magistrate Judge recommends that the plea(s) of guilty be

accepted, a presentence investigation and report will be ordered pursuant to Federal Rule of

Criminal Procedure 32. The Defendant acknowledges that his plea of guilty is subject to approval

and acceptance by the District Judge and that sentencing will be conducted by the District Judge.

                      WAIVER OF OBJECTIONS TO MAGISTRATE’S
                          REPORT AND RECOMMENDATION

       3.      The parties acknowledge that pursuant to 28 U.S.C. § 636(b)(1)(B), the failure to

file objections to the Report and Recommendation within fourteen (14) days bars them from

objecting to the District Court's acceptance of the guilty plea as recommended by the Magistrate

Judge. Having been advised of the right to object to the Report and Recommendation, the parties

wish to waive that right for the purpose of expediting acceptance of the guilty pleas(s) in this

matter. Accordingly, evidenced by their signatures appearing below, the parties hereby waive the

right to object to the Magistrate Judge's Report and Recommendation Concerning Plea of Guilty,

and consent to acceptance of the same by the United States District Judge so that acceptance of

the guilty plea(s) may proceed forthwith.

                         AGREEMENT REGARDING FORFEITURE

       4.      The Defendant hereby agrees to forfeit any and all interest that he may have in the

$10,040 and seized by the FBI on September 10, 2020 and agrees to consent to and not to contest

in any manner the administrative forfeiture of these assets. The Defendant acknowledges that these

assets are subject to forfeiture as proceeds of illegal conduct, property facilitating illegal conduct,

and/or property involved in illegal conduct giving rise to forfeiture. The Defendant agrees to

execute any and all documents requested by the United States to facilitate or complete the

forfeiture process(es.) The Defendant further agrees not to assist any other person or entity in



                                                  2
Case 2:20-cr-20017-PKH Document 285                 Filed 01/07/21 Page 3 of 14 PageID #: 685




contesting the forfeiture of the property(ies) seized in connection with this case. The United States

agrees not to seek any further criminal forfeitures pursuant to the Forfeiture Allegation of the

Indictment.

         ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA(S)

       5.      The Defendant has fully discussed with defense counsel the facts of this case and

the elements of the crime(s) to which the Defendant is pleading guilty. The Defendant has

committed each of the elements of the crime(s) to which the Defendant is pleading guilty, and

admits that there is a factual basis for this guilty plea. The following facts are true and undisputed:

                   a. On April 7, 2020, the Hon. P.K. Holmes, III, authorized wire and
                      electronic interception to and from telephone number 469-934-7730,
                      which was utilized by Manuel De Jesus Perez-Echeverria. Interceptions
                      began the following day. Throughout the course of the investigation,
                      investigators intercepted more than one hundred (100) communications
                      with the defendant, Michael Wilson, which were indicative of the
                      defendant being supplied methamphetamine by Perez-Echeverria, which
                      the defendant in turn then sold to his own methamphetamine customer
                      base. Throughout the interceptions on the Perez-Echeverria telephone,
                      the defendant and Perez-Echeverria would frequently reference
                      methamphetamine in coded language as food items and methamphetamine
                      transactions as “eating,” or “cooking.”

                   b. For example, on April 8, 2020, beginning at approximately 10:53 am, a
                      series of text messages were intercepted between the defendant and Perez-
                      Echeverria in which the defendant and Perez-Echeverria agreed to meet at
                      co-conspirator Julie Ann Pyles’ residence in Fort Smith, Arkansas to
                      conduct a methamphetamine transaction. The intercepted text messages
                      indicate that a meeting occurred between the defendant and Perez-
                      Echeverria at Pyles’ residence between approximately 12:30 pm and 1:00
                      pm.

                   c. The following day, April 9, 2020, intercepted text messages between the
                      defendant and Perez-Echeverria confirmed that a meeting and a
                      methamphetamine transaction occurred. The following text message
                      dialogue was intercepted beginning at 1:42 pm:

                               Perez: what do you think of my food if you liked the tacos?
                               Defendant:    They are definitely great




                                                  3
Case 2:20-cr-20017-PKH Document 285         Filed 01/07/21 Page 4 of 14 PageID #: 686




                 By this agreement, the defendant acknowledges this dialogue represents a
                 reference to the quality of the methamphetamine the defendant obtained in
                 his meeting with Perez-Echeverria the previous day.

              d. On April 10, 2020, a series of text messages were intercepted between the
                 defendant and Perez-Echeverria in which the defendant and Perez-
                 Echeverria entered negotiations for the price for “tacos,” eventually
                 agreeing to a price of $200 per “taco.” By this agreement, the defendant
                 acknowledges that this language between the defendant and Perez-
                 Echeverria represents an agreement for the defendant to pay Perez-
                 Echeverria $200 per ounce of methamphetamine.

              e. In the same text message dialogue, the defendant and Perez-Echeverria
                 agree to meet in Little Rock, which they reference as “the capital,” to
                 conduct the methamphetamine transaction. They specifically agree to meet
                 at a hotel just off of I-40 in the Little Rock area. The Perez-Echeverria
                 telephone was also being located utilizing its GPS capabilities. After
                 midnight on April 11, 2020, the location data for Perez-Echeverria’s
                 telephone indicated it was at a hotel in Little Rock for just under an hour.
                 Later that day, records obtained from the hotel demonstrated that the
                 defendant had rented a room there, confirming his presence at the same
                 time as Perez-Echeverria. By this agreement, the defendant
                 acknowledges that this meeting occurred so that Perez-Echeverria could
                 provide the defendant with methamphetamine he had transported from
                 Fort Smith to Little Rock, which the defendant purchased from Perez-
                 Echeverria for $200 per ounce.

              f. On April 15, 2020, the location data for the Perez-Echeverria telephone
                 and the interceptions on the Perez-Echeverria telephone indicated that
                 Perez-Echeverria was in the Atlanta, Georgia area to obtain a supply of
                 methamphetamine and other controlled substances to transport to the
                 Western District of Arkansas for resale. A series of communications were
                 intercepted between the defendant and Perez-Echeverria which were
                 indicative of Perez-Echeverria determining how much methamphetamine
                 the defendant needed to sell to his own customers. At 10:16 pm, the
                 defendant texted Perez-Echeverria “[w]e are figuring up how much we got
                 an exact amount but it probably be around 6 to 7k.” By this agreement, the
                 defendant acknowledges that this statement represents seeking between
                 $6,000 and $7,000 worth of methamphetamine to sell to his own
                 customers.

              g. Three days later, on April 18, 2020, Perez-Echeverria returned to Fort
                 Smith, Arkansas. That day, a series of interceptions were obtained
                 between the defendant and Perez-Echeverria in which the defendant
                 agreed to pay Perez-Echeverria “280 per burrito,” which the defendant
                 acknowledges is an agreement to pay Perez-Echeverria $2,800 per pound



                                           4
Case 2:20-cr-20017-PKH Document 285                Filed 01/07/21 Page 5 of 14 PageID #: 687




                       of methamphetamine. Interceptions were obtained which indicated that the
                       defendant and Perez-Echeverria met in the Fort Smith hours in the late
                       night hours of April 18, 2020 to conduct a methamphetamine transaction.

                    h. The following day, the following text message was intercepted from the
                       defendant to Perez-Echeverria: “Bro I cant keep doing just the 3 I have
                       11000 waiting on me when I get home and i only have 3 to take with me
                       the other doesnt count towards the 11000 cause technically I will have
                       about 4 1/2 so I have to drive straight back” [sic]. By this agreement, the
                       defendant acknowledges that this statement represents the defendant
                       telling Perez-Echeverria that he needs to obtain more than three pounds of
                       methamphetamine at a time, as it will not be enough to cover the needs of
                       his customer base, as it is sold as soon as he returns to Little Rock, causing
                       the defendant to need to return to the Western District of Arkansas to
                       resupply with methamphetamine.

                    i. On September 10, 2020, the defendant was arrested in North Little Rock
                       pursuant to the Indictment in this case. The defendant’s vehicle was
                       searched at the time of arrest and the defendant was found to be in
                       possession of $10,040 in United States Currency. The defendant’s
                       residence was searched pursuant to a State of Arkansas search waiver on
                       file with the State of Arkansas as a result of the defendant’s status as a
                       State of Arkansas parolee. Among the defendant’s belongings,
                       approximately 140 grams of a substance which field-tested positive for the
                       presence of methamphetamine was located.

                    j. Based on the evidence recited herein and other evidence not listed above,
                       to include surveillance, wire and electronic interceptions, and the
                       statements of co-conspirators, the defendant agrees that the United States
                       could prove beyond a reasonable doubt that he conspired and/or agreed
                       with Perez-Echeverria and others to distribute a mixture or substance
                       containing what he knew to be methamphetamine.

                                      ADVICE OF RIGHTS

       6.      The Defendant hereby acknowledges that he has been advised of and fully

understands the following constitutional and statutory rights:

               a.      to have an attorney and if the Defendant cannot afford an attorney, to have
                       one provided to him and paid for at the United States’ expense;
               b.      to persist in his plea of not guilty;
               c.      to have a speedy and public trial by jury;
               d.      to be presumed innocent until proven guilty beyond a reasonable doubt;
               e.      to confront and examine witnesses who testify against him;
               f.      to call witnesses on his behalf;



                                                  5
Case 2:20-cr-20017-PKH Document 285                Filed 01/07/21 Page 6 of 14 PageID #: 688




               g.      to choose to testify or not testify and that no one could force the Defendant
                       to testify; and,
               h.      to have at least 30 days to prepare for trial.

                                     WAIVER OF RIGHTS

       7.      The Defendant hereby acknowledges that he understands with respect to each count

to which he pleads guilty, he thereby WAIVES all of the rights listed as (b) through (h) of the

above paragraph.

                            WAIVER OF ACCESS TO RECORDS

       8.      The Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation any

records that may be sought under the Freedom of Information Act, 5 U.S.C. ' 552, or the Privacy

Act of 1974, 5 U.S.C. ' 552a.

                                WAIVER OF "HYDE" CLAIM

       9.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C. '

3006A (Statutory Note), for attorney fees and other litigation expenses arising out of the

investigation or prosecution of this matter.

             EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

       10.     The Defendant agrees that if after signing this Plea Agreement the Defendant

commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

Defendant provides information to the Probation Office or the Court that is intentionally

misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach




                                                 6
       Case 2:20-cr-20017-PKH Document 285                 Filed 01/07/21 Page 7 of 14 PageID #: 689




        of this Plea Agreement which shall release the United States from any and all restrictions or

        obligations placed upon it under the terms of this agreement and the United States shall be free to

        reinstate dismissed charges or pursue additional charges against the Defendant. The Defendant

        shall, however, remain bound by the terms of the agreement, and will not be allowed to withdraw

        this plea of guilty unless permitted to do so by the Court.

                11.     The Defendant further agrees that a breach of any provisions of this Plea Agreement

        shall operate as a WAIVER of Defendant=s rights under Rule 11(f) of the Federal Rules of Criminal

        Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be allowed

        to use and to introduce into evidence any one or more of the following:

                        a.     admissions against interest, both oral and written, made by the Defendant
                               to any person;
                        b.     statements made by the Defendant during his change of plea hearing;
                        c.     the factual basis set forth in the Plea Agreement;
                        d.     any testimony given under oath in these proceedings or to a grand jury or a
                               petit jury;
                        e.     any and all physical evidence of any kind which the Defendant has provided
                               to the United States; and,
                        f.     any and all information provided by the Defendant to the United States’
                               attorneys, or to federal, state, county, and/or local law enforcement officers.

                                     STIPULATION ON DRUG QUANTITY

             12.     The United States and the Defendant agree that the most readily provable amount

of drugs for which the Defendant should be held accountable is at least  N L O R grams of GUXJ

HTXLYDOHQW, but less than  kilograms of GUXJ HTXLYDOHQW  JUDPV DFWXDO PHWKDPSKHWDPLQH

VHL]HG DW DUUHVW SOXV DQ HVWLPDWH RI  JUDPV RI PHWKDPSKHWDPLQH PL[WXUH IURP ZLUH LQWHUFHSWLRQV 

Pursuant to U.S.S.G. § 2D1.1, this quantity of drugs equates to a gross base offense level of . Should the Court

find the Defendant qualifies as a career offender pursuant to U.S.S.G. § 4B1.1, the Defendant acknowledges his

gross base offense level will be adjusted accordingly.

                                             MAXIMUM PENALTIES
               13.     The Defendant hereby acknowledges that he has been advised of the maximum


                                                         7
Case 2:20-cr-20017-PKH Document 285                Filed 01/07/21 Page 8 of 14 PageID #: 690




penalties for each count to which he is pleading guilty. By entering a plea of guilty to count one

of the Indictment, the Defendant agrees that he faces:

                a.      a maximum term of imprisonment for 20 years;
                b.      a maximum fine of $1,000,000;
                c.      both imprisonment and fine;
                d.      a term of supervised release of not less than 3 years, nor more than life,
                        which begins after release from prison;
                e.      a possibility of going back to prison if the Defendant violates the conditions
                        of supervised release;
                f.      a special assessment of $100.00.

                          CONDITIONS OF SUPERVISED RELEASE

       14.      The Defendant acknowledges that if a term of supervised release is imposed as part

of the sentence, the Defendant will be subject to the standard conditions of supervised release as

recommended by the United States Sentencing Commission and may be subject to other special

conditions of supervised release as determined by the Court.           The standard conditions of

supervised release are as follows:

             a. The Defendant shall report to the probation office in the federal judicial district
                where he or she is authorized to reside within 72 hours of release from
                imprisonment, unless the probation officer instructs the Defendant to report to a
                different probation office or within a different time frame.
             b. After initially reporting to the probation office, the Defendant will receive
                instructions from the court or the probation officer about how and when to report to
                the probation officer, and the Defendant shall report to the probation officer as
                instructed.
             c. The Defendant shall not knowingly leave the federal judicial district where he or
                she is authorized to reside without first getting permission from the court or the
                probation officer.
             d. The Defendant shall answer truthfully the questions asked by the probation officer.
             e. The Defendant shall live at a place approved by the probation officer. If the
                Defendant plans to change where he or she lives or anything about his or her living
                arrangements (such as the people the Defendant lives with), the Defendant shall
                notify the probation officer at least 10 days before the change. If notifying the
                probation officer at least 10 days in advance is not possible due to unanticipated
                circumstances, the Defendant shall notify the probation officer within 72 hours of
                becoming aware of a change or expected change.
             f. The Defendant shall allow the probation officer to visit the Defendant at any time
                at his or her home or elsewhere, and the Defendant shall permit theprobation officer



                                                  8
Case 2:20-cr-20017-PKH Document 285                   Filed 01/07/21 Page 9 of 14 PageID #: 691




                  to take any items prohibited by the conditions of the Defendant’s supervision that
                  he or she observes in plain view.
             g.   The Defendant shall work full time (at least 30 hours per week) at a lawful type of
                  employment, unless the probation officer excuses the defendant from doing so. If
                  the Defendant does not have full-time employment he or she shall try to find full-
                  time employment, unless the probation officer excuses the defendant from doing
                  so. If the Defendant plans to change where the Defendant works or anything about
                  his or her work (such as the position or the job responsibilities), the Defendant shall
                  notify the probation officer at least 10 days before the change. If notifying the
                  probation officer at least 10 days in advance is not possible due to unanticipated
                  circumstances, the Defendant shall notify the probation officer within 72 hours of
                  becoming aware of a change or expected change.
             h.   The Defendant shall not communicate or interact with someone the Defendant
                  knows is engaged in criminal activity. If the Defendant knows someone has been
                  convicted of a felony, the Defendant shall not knowingly communicate or interact
                  with that person without first getting the permission of the probation officer.
             i.   If the Defendant is arrested or questioned by a law enforcement officer, the
                  Defendant shall notify the probation officer within 72 hours.
             j.   The Defendant shall not own, possess, or have access to a firearm, ammunition,
                  destructive device, or dangerous weapon (i.e., anything that was designed, or was
                  modified for, the specific purpose of causing bodily injury or death to another
                  person, such as nunchakus or Tasers).
             k.   The Defendant shall not act or make any agreement with a law enforcement agency
                  to act as a confidential human source or informant without first getting the
                  permission of the court.
             l.   If the probation officer determines that the Defendant poses a risk to another person
                  (including an organization), the probation officer may require the Defendant to
                  notify the person about the risk and the Defendant shall comply with that
                  instruction. The probation officer may contact the person and confirm that the
                  Defendant has notified the person about the risk.
             m.   The Defendant shall follow the instructions of the probation officer related to the
                  conditions of supervision.

                                PAYMENT OF MONETARY PENALTIES

       15.        The Defendant agrees that monetary penalties to include special assessments, fine,

and/or restitution imposed by the Court will be (i) subject to immediate enforcement as provided

in 18 U.S.C. § 3613c, and (ii), submitted to the Treasury Offset Program so that any federal

payment such as an income tax refund or transfer of returned property the defendant receives may

be offset and applied to federal debt without affecting the periodic payment schedule ordered by

the Court.



                                                    9
Case 2:20-cr-20017-PKH Document 285                 Filed 01/07/21 Page 10 of 14 PageID #: 692




                                      NO OTHER CHARGES

          16.    The United States agrees that no other federal charges, which stem from the

activities described in the Indictment, will be brought against the Defendant in the Western District

of Arkansas.

          SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

          17.    The parties acknowledge that the Court shall consult and take into account the

United States Sentencing Commission Guidelines in determining the sentence, but that the Court

is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

range.



                AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

          18.    The Defendant acknowledges that discussions have taken place concerning the

possible guideline range which might be applicable to this case. The Defendant agrees that any

discussions merely attempt to guess at what appears to be the correct guideline range and do not

bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

than contemplated by the parties. In the event that the actual guideline range is greater than the

parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

guilty.



                            RELEVANT CONDUCT CONSIDERED

          19.    At the sentencing hearing, the United States will be permitted to bring to the Court's

attention, and the Court will be permitted to consider, all relevant information with respect to the

Defendant's background, character and conduct, including the conduct that is the subject of this




                                                  10
Case 2:20-cr-20017-PKH Document 285               Filed 01/07/21 Page 11 of 14 PageID #: 693




investigation for which he has not been charged up to the date of this Agreement, and/or which is

the basis for any of the counts which will be dismissed pursuant to this agreement, as provided by

' 1B1.3 of the Sentencing Guidelines.

                                            PERJURY

       20.     In the event that it is determined that the Defendant has not been truthful with the

Court as to any statements made while under oath, this Plea Agreement shall not be construed to

protect the Defendant from prosecution for perjury or false statement.



                         CONCESSIONS BY THE UNITED STATES

       21.     The United States agrees not to object to a recommendation by the Probation Office

or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

offense level for acceptance of responsibility. If the offense level in the Presentence Report is 16

or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

receive two points for acceptance of responsibility, the United States agrees to move for an

additional one-point reduction for acceptance of responsibility for a total of three points. However,

the United States will not be obligated to move for an additional one-point reduction or recommend

any adjustment for acceptance of responsibility if the Defendant engages in conduct inconsistent

with acceptance of responsibility including, but not limited to, the following a) falsely denies, or

makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

the Court or probation officer, or d) materially breaches this Plea Agreement in any way.

                      UNITED STATES’ RESERVATION OF RIGHTS

       22.     Although the United States agrees not to object to certain findings by the Probation




                                                 11
Case 2:20-cr-20017-PKH Document 285                 Filed 01/07/21 Page 12 of 14 PageID #: 694




Office or to rulings of the Court, it reserves the right to:

                a.      make all facts known to the Probation Office and to the Court;
                b.      call witnesses and introduce evidence in support of the Presentence Report;
                c.      contest and appeal any finding of fact or application of the Sentencing
                        Guidelines;
                d.      contest and appeal any departure from the appropriate Guideline range; and,
                e.      defend all rulings of the District Court on appeal including those rulings
                        which may be contrary to recommendations made or positions taken by the
                        United States in this Plea Agreement which are favorable to the Defendant.

                       NO RIGHT TO WITHDRAW THE GUILTY PLEA

        23.     The United States’ concessions on sentencing options are non-binding and made

pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

should reject the Defendant's requests or recommendations for certain findings of fact or

applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

guilty plea.

                       AGREEMENT NOT BINDING ON THE COURT

        24.     The parties agree that nothing in this Agreement binds the District Court to:

                a.      make any specific finding of fact;
                b.      make any particular application of the Sentencing Guidelines;
                c.      hand down any specific sentence;
                d.      accept any stipulation of the parties as contained in this Plea Agreement;
                        and,
                e.      accept this Plea Agreement.

        25.     The United States and the Defendant acknowledge that the Court has an obligation

to review the Presentence Report before it accepts or rejects this Plea Agreement.

                     AGREEMENT DOES NOT BIND ANY OTHER ENTITY

        26.     The parties agree that this Plea Agreement does not bind any governmental entity

other than the United States Attorney's Office for the Western District of Arkansas.




                                                   12
Case 2:20-cr-20017-PKH Document 285           Filed 01/07/21 Page 13 of 14 PageID #: 695




                               SPECIAL ASSESSMENT

      27.   The Defendant agrees to pay $100.00 as the special assessment in this case.

                       REPRESENTATIONS BY DEFENDANT

      28.   By signing this Plea Agreement, the Defendant acknowledges that:

            a.     The Defendant has read this Agreement (or has had this Agreement read to
                   him) and has carefully reviewed every part of it with defense counsel.
            b.     The Defendant fully understands this Plea Agreement and is not under the
                   influence of anything that could impede the Defendant's ability to fully
                   understand this Plea Agreement.
            c.     No promises, agreements, understandings, or conditions have been made or
                   entered into in connection with the decision to plead guilty except those set
                   forth in this Plea Agreement.
            d.     The Defendant is satisfied with the legal services provided by defense
                   counsel in connection with this Plea Agreement and matters related to it.
            e.     The Defendant has entered into this Plea Agreement freely, voluntarily, and
                   without reservation and the Defendant's desire to enter a plea of guilty is not
                   the result of threats or coercion directed at the Defendant or anyone
                   connected with the Defendant.

                  REPRESENTATIONS BY DEFENSE COUNSEL

      29.   By signing this Plea Agreement, counsel for the Defendant acknowledges that:

            a.     Counsel has carefully reviewed every part of this Agreement with the
                   Defendant and this Agreement accurately and completely sets forth the
                   entire agreement between the United States and the Defendant.
            b.     Counsel has explained the ramifications of the Plea Agreement to the
                   Defendant, and believes that the Defendant understands this Plea
                   Agreement, what rights are being lost by pleading guilty, and what the
                   United States has agreed to do in exchange for the plea of guilty.
            c.     Counsel believes that the Defendant=s decision to enter into this Agreement
                   is an informed and voluntary one.




                                             13
Case 2:20-cr-20017-PKH Document 285   Filed 01/07/21 Page 14 of 14 PageID #: 696




               QG        'HFHPEHU




                                                             Digitally signed by BRANDON
                                              BRANDON        CARTER
                                                             Date: 2020.12.02 11:14:22
                                              CARTER         -06'00'
